Order and judgment (one paper), Supreme Court, New York County (Edward J. Greenfield, J.), entered October 11, 1989, which granted plaintiff’s CPLR 3213 motion for summary judgment in lieu of complaint and awarded plaintiff $19,464,667.54, unanimously affirmed, with costs.
In July 1984, defendant, the sole owner of record of Universal Petroleum Products, Inc., executed in favor of plaintiff unconditional guarantees of the indebtedness of Universal Oil Distributors, Inc. and Universal Petroleum Products, Inc. In *636September 1987, defendant executed similar unconditional guarantees in connection with loans made to three other corporations, whose proceeds were used to reduce the original debt. Defendant also provided plaintiff with postdated personal checks as additional collateral. Plaintiff subsequently moved for judgment pursuant to CPLR 3213. In opposition, defendant claimed that in executing the guarantees he had merely been accommodating a friend and that plaintiff had assured him, fraudulently, that advances would be secured by a greater amount of collateral and that plaintiff would monitor the debtors’ financial condition.
The Supreme Court properly found these assertions raised no material issues of fact. To the extent defendant’s assertion that he had no knowledge of the details of debtors’ businesses is relevant at all, in the face of plaintiff’s documentary evidence, it cannot be considered genuine. (Columbus Trust Co. v Campolo, 110 AD2d 616, affd 66 NY2d 701.) Defendant’s assertions of fraudulent inducement lack sufficient evidentiary detail as to the particular circumstances in which the alleged assurances were given to competently raise any material issues of fact. (New York Fruit Auction Corp. v City of New York, 81 AD2d 159, affd 56 NY2d 1015.) In any event, the unconditional language and nature of the guarantees would preclude this defense (Citibank v Plapinger, 66 NY2d 90; Bank Leumi Trust Co. v D’Evori Intl., 163 AD2d 26, 34).
We have reviewed defendant’s remaining contentions and find them to be without merit. Concur—Rosenberger, J. P., Ellerin, Wallach, Smith and Rubin, JJ.